Case 1:21-cv-00903-TSC Document 19-1 Filed 08/31/21 Page 1 of 5




                  EXHIBIT 1
         Case 1:21-cv-00903-TSC Document 19-1 Filed 08/31/21 Page 2 of 5




Axel Springer to Acquire POLITICO

Delivers on Axel Springer’s growth strategy / Continuing its strategic expansion in the U.S.
media market
             Case 1:21-cv-00903-TSC Document 19-1 Filed 08/31/21 Page 3 of 5




August 26, 2021 08:30 AM Eastern Daylight Time

BERLIN & WASHINGTON--(BUSINESS WIRE)--The publishing group Axel Springer signed an agreement to acquire
POLITICO, including the remaining 50 percent share of its current joint venture POLITICO Europe, as well as the tech
news website Protocol from Robert Allbritton.

POLITICO will complement and strengthen Axel Springer’s portfolio with an authoritative voice offering inside perspective
and analysis of politics and policy in Washington D.C., across the U.S., and around the globe. Together with INSIDER and
Morning Brew, which are already part of the company’s portfolio, Axel Springer’s U.S.-headquartered news brands will
have a significant reach.


Over its 15-year history, POLITICO has emerged as one of the world’s most-influential news sources, and one of the
preeminent models of successful media innovation in the 21st Century. Today, more than 500 journalists at POLITICO and
its sibling publication Protocol, launched in 2020, help set the agenda on the most urgent issues dominating the global
public policy landscape. With significant revenue derived from high-value business-to-business subscriptions and
advertising, the publishing model has produced steady growth and healthy profits, and has a proven strategy for further
robust expansion moving forward.


Axel Springer and POLITICO in the U.S. have been joint venture partners since 2014 when they launched POLITICO
Europe. The Brussels-based publication has since become an indispensable source of information in the EU and has
continuously grown both its newsroom and its revenues and has been profitable since 2019.


Mathias Döpfner, CEO Axel Springer, commented: “POLITICO’s outstanding team has disrupted digital political journalism
and set new standards. A true North Star. It will be a privilege and a special responsibility to help shape the future of this
outstanding media company. Objective quality journalism is more important than ever, and we mutually believe in the
             Case 1:21-cv-00903-TSC
necessity of editorial                           Document
                       independence and nonpartisan             19-1
                                                    reporting. This       Filed
                                                                    is crucial for 08/31/21      Page
                                                                                   our future success   4 accelerated
                                                                                                      and  of 5
growth.”


Robert L. Allbritton, Founder and Publisher of POLITICO and Protocol: “My 15-year adventure with POLITICO has been
the ride of a lifetime. I reach this milestone with a sense of satisfaction that I hope is shared by every POLITICO. Together
we have built what is without a doubt the most impressive and most enduring of the many experiments in new publications
over the past generation. Particularly in recent years, we have put the emphasis on doing rather than boasting, and what
multiple competitors have aspired to—a consistently profitable publication that supports true journalistic excellence—we
have achieved.


Above all, I have always known that ownership is about responsibility. As POLITICO has prospered in recent years,
accompanied by the successful launch of Protocol, it became steadily more clear that the responsibility to grow the
business on a global scale, to better serve the audience and create more opportunities for our employees, might be better
advanced by a larger company with a significant global footprint and ambitions than it could be by me as owner of a family
business. As I have often said, I would only welcome a new investor that reflected my values and POLITICO’s distinctive
company values. Axel Springer and Mathias Döpfner and his team meet that test better than any other company in media
today. I look forward to working with them as publisher of POLITICO and Protocol as we reach even greater heights.”


Robert Allbritton will continue as publisher of POLITICO and Protocol. The editorial and management leadership teams of
POLITICO in the U.S., POLITICO Europe and Protocol will remain in place, and will continue to operate their publications
separately from Axel Springer’s other brands headquartered in the U.S. Both parties have agreed not to disclose the deal
terms. Subject to regulatory approval, closing of the transaction is expected in Q4 2021.


About Axel Springer


Axel Springer is a media and technology company and active in more than 40 countries. By providing information across
its diverse media brands (amongst others BILD, WELT, INSIDER, POLITICO Europe) and classified portals (StepStone
Group and AVIV Group), Axel Springer SE empowers people to make free decisions for their lives. Today, the
transformation from a traditional print media company to Europe’s leading digital publisher has been successfully
accomplished. The next goal has been set: Axel Springer aims to become global market leader in digital content and digital
classifieds through accelerated growth. The company is headquartered in Berlin and employs more than 16,000 people
worldwide.

About POLITICO


POLITICO is the global authority on the intersection of politics, policy, and power. It is the most robust news operation and
information service in the world specializing in politics and policy, which informs the most influential audience in the world
insight, edge, and authority. Founded in 2007, POLITICO has grown to a team of 700 working across North America, more
than half of whom are editorial staff. POLITICO Europe, its seven-year-old European edition has grown to nearly 200
employees. Early this year it acquired E&E News, the renowned news organization focused solely on energy and the
environment.


About Protocol


Protocol is a leading digital media company focused on the people, power and politics of tech. Technology is no longer just
an industry; it’s a global power center with the sweep and impact of any nation’s capital. At Protocol, we cover it with no
agenda and just one goal: to arm the most senior decision-makers in tech, business and public policy with the unbiased
news and analysis they need to navigate a world undergoing rapid change. Launched in 2020, Protocol covers U.S. and
China “big tech” in addition to areas such as enterprise technology, fintech and the evolving tech workplace. Protocol’s
team includes reporters in San Francisco, New York, Washington, D.C. and London.




Contacts
         Case 1:21-cv-00903-TSC Document 19-1 Filed 08/31/21 Page 5 of 5
For Axel Springer
Finsbury Glover Hering
Andrew Johnson / Sophia Templin
914-497-5138 / 917-596-8172
andrew.johnson@fgh.com / sophia.templin@fgh.com

For POLITICO
Brad Dayspring
202-550-4458
bdayspring@politico.com
